t c memo united_states tax_court elmer jon buckardt petitioner v commissioner of internal revenue respondent docket no filed date elmer jon buckardt pro_se lisa m oshiro for respondent memorandum findings_of_fact and opinion morrison judge on date respondent commissioner of internal revenue whom we refer to here as the irs mailed notices of deficiency for the taxable years and to petitioner elmer jon buckardt buckardt in those notices the irs determined the following deficiencies in income_tax and additions to tax for late filing late payment and failure to pay estimated income_tax year deficiency dollar_figure big_number big_number additions to tax sec_6651 dollar_figure dollar_figure dollar_figure sec_6651 dollar_figure dollar_figure dollar_figure sec_6654 dollar_figure dollar_figure dollar_figure the issues for decision are whether buckardt is liable for income_tax on his receipt of pension and annuity distributions for the tax years at issue whether he is liable for the sec_6651 late-filing addition_to_tax for the tax years at issue whether he is liable for the sec_6651 late-payment addition_to_tax for the tax years at issue whether he is liable for the sec_6654 failure-to-pay- estimated-tax addition_to_tax for the tax years at issue and whether he is liable for a penalty under sec_6673 1unless otherwise indicated all section references are to the internal_revenue_code code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated in this opinion by this reference buckardt received dollar_figure from state street retiree services in each of the years and he also received dollar_figure from american trust church co in buckardt did not file timely tax returns for and nor did he make any_tax payments for any of the years the irs created substitute tax returns on his behalf on date it then issued notices of deficiency for and on date buckardt timely petitioned this court on date on date the irs received form sec_1040 u s individual_income_tax_return for and from buckardt each form_1040 was dated in the month of date and contained zeros in every box requesting a dollar amount except for the standard_deduction and personal_exemption boxes this case was called from the calendar for the trial session of this court on date at seattle washington and a trial was held the irs filed a motion for penalties under sec_6673 at trial at trial buckardt argued that the code requires the irs to assess a tax before issuing a notice_of_deficiency that he had a right to a copy of the record of the assessment and that the record of assessment is required to be made on a form 23-c assessment certificate--summary record of assessments the court informed him that the irs could not yet assess a deficiency in his tax for any of the years at issue buckardt also argued that sec_861 exempted the payments he received from taxation the court instructed him that the argument was unmeritorious and hasn’t been accepted by any courts opinion i deficiency buckardt bears the burden_of_proof as to the determination of the deficiencies contained in the notices see rule a 290_us_111 pension and annuity income is includable in gross_income pursuant to sec_61 and buckardt asserts that he does not have the burden_of_proof because the irs did not provide evidence of his alleged income the court_of_appeals for the ninth circuit in 181_f3d_1002 9th cir affg tcmemo_1997_97 explained how the burden_of_proof shifts in cases of unreported income generally a presumption of correctness attaches to notices of deficiency in the tax_court see 116_f3d_1309 9th cir 774_f2d_932 9th cir 743_f2d_670 9th cir for the presumption to apply however the commissioner must base the deficiency on some substantive evidence that the taxpayer received unreported income see id see also 428_us_433 holding that the presumption does not apply when the irs makes a naked assessment without foundation if the commissioner introduces some evidence that the taxpayer received unreported income the burden shifts to the taxpayer to show by a preponderance_of_the_evidence that the deficiency was arbitrary or erroneous see rapp f 2d pincite buckardt stipulated that he received dollar_figure from state street retiree services in each of the years and and dollar_figure from american trust church co in the tax_court has held that if the irs produces evidence of receipt such as a bank deposit there is no requirement that the irs produce evidence linking petitioner to an income-producing activity as a precondition to requiring petitioner to meet his burden_of_proof 87_tc_74 thus the burden is on buckardt to prove that his receipts were not gross_income includable under sec_61 buckardt has not met his burden_of_proof he admits in his brief that he received the payments mentioned above and that such amounts derive from a domestic class_of_gross_income but not from a taxable specific source thus he admits to receiving gross_income he also did not provide testimony or other evidence that the funds he received were not includable in his income for example because they were loan repayments buckardt makes two arguments in an effort to prove that even though the payments were includable as gross_income under sec_61 he nevertheless does not owe any_tax first he argues that the source_rules of sec_861 and its accompanying regulations exclude his pension and annuity income from taxation we have repeatedly held this argument the sec_861 argument to be frivolous and groundless see 119_tc_285 114_tc_136 olson v commissioner tcmemo_2004_234 dashiell v commissioner tcmemo_2004_210 sec_61 includes in gross_income all income from whatever source derived emphasis added sec_61 thus includes all sources of income and does not cross-reference sec_861 or its accompanying regulations in any way dashiell v commissioner supra sec_61 is not affected by sec_1_861-8 income_tax regs this court has explained the rules of sections have significance in determining whether income is considered from sources within or without the united_states the source_rules do not exclude from u s taxation income earned by u s citizens from sources within the united_states see eg 114_tc_136 rejecting claim that income is not subject_to tax because it is not from any of the sources listed in sec_1_861-8 income_tax regs aiello v commissioner tcmemo_1995_40 rejecting claim that the only sources of income for purposes of sec_61 are listed in sec_861 great-west life assur co v united_states ct_cl ‘the determination of where income is derived or sourced is generally of no moment to either united_states citizens or united_states corporations for such persons are subject_to tax under sec_1 and sec_11 respectively on their worldwide income ’ takaba v commissioner supra pincite quoting corcoran v commissioner t c memo buckardt’s sec_861 argument is as groundless as similar arguments based on sec_861 made by taxpayers before him he also claims that an assessment on form 23-c must precede the issuance of a notice_of_deficiency and that he has the right to obtain a copy of the assessment together the assessment argument this claim is groundless see cain v commissioner tcmemo_2006_148 during the years at issue buckardt was married but he and his wife did not file joint returns at the time he filed his petition buckardt was a resident of the state of washington washington state law provides that all property acquired during a marriage is presumed to be community_property see wash rev code ann sec_26 west in re marriage of short p 2d wash in applying the code state law determines the scope of property rights but federal tax law prescribes the tax treatment of those property rights see 118_tc_279 affd 335_f3d_664 7th cir in a community_property_state the correct federal income-tax treatment of income that has been received by one spouse is that percent of the income is includable in that spouse’s taxable_income 282_us_101 500_f3d_1065 9th cir revg 124_tc_180 buckardt did not address the possibility that half of the pension and annuity income he earned is includable in his wife’s taxable_income not his but buckardt has the burden of proving that the community_property rule applies and that the determinations in the notices of deficiency are incorrect see rule a welch v helvering u s pincite under washington law the portion of a pension attributable to wages earned during marriage by washington residents is community_property wilder v wilder p 2d wash payne v payne p 2d wash devine v devine p 2d wash ct app we do not know how much of the income at issue in this case is attributable to a pension as opposed to an annuity and how much of it is attributable to wages earned while buckardt and his wife were married and residing in washington also washington law permits a husband and wife to designate community_property as separate_property by oral or written_agreement gage v gage p wash dobbins v dexter horton co p wash dewberry v george p 3d wash ct app we do not know whether such an agreement exists therefore we hold that the community_property rule does not apply here and we sustain the determinations in the notices of deficiency ii additions to tax the irs bears the burden of production with respect to the additions to tax determined under sec_6651 and and sec_7491 this means that once the taxpayer files a petition alleging an error in the determination of an addition_to_tax the taxpayer’s challenge will succeed unless the irs produces evidence that the addition_to_tax is appropriate 118_tc_358 if the irs has produced evidence demonstrating that the addition_to_tax is appropriate the taxpayer must provide the court with sufficient evidence to convince the court that the irs’s determination is incorrect 116_tc_438 with regard to certain defenses that the taxpayer can assert in response to additions to tax such as that the taxpayer had reasonable_cause for engaging in the conduct it is the taxpayer’s responsibility to raise the defense and the burden_of_proof concerning it is on the taxpayer id pincite a sec_6651 failure-to-file additions to tax the irs determined that buckardt was liable for the sec_6651 late-filing addition_to_tax for the tax years and sec_6651 imposes an addition_to_tax for failing to file a return by the filing deadline as extended unless such failure is due to reasonable_cause and not due to willful neglect the late-filing addition_to_tax i sec_5 percent of the net amount_required_to_be_shown_as_tax on the return for each month the failure_to_file continues not to exceed percent in the aggregate sec_6651 b buckardt’s income-tax returns were dated in the month of date and received by the irs on date these dates were long after the deadlines for filing the tax returns consequently the irs has met its burden of producing evidence that the late-filing addition_to_tax should be imposed for each of the tax years at issue buckardt has not demonstrated that he had any reasonable_cause for his failure_to_file timely returns he is therefore liable for the sec_6651 addition_to_tax for each tax_year at issue b sec_6651 late-payment additions to tax the irs determined that buckardt was liable for the sec_6651 late-payment addition_to_tax for the tax years and sec_6651 imposes an addition_to_tax for failing to pay the tax shown on a return on or before the date prescribed for payment unless such failure is due to reasonable_cause and not due to willful neglect sec_301 a proced admin regs the late-payment addition_to_tax is percent of the net amount due at the beginning of each month for each month such failure continues not to exceed percent in the aggregate sec_6651 b when a 2also as discussed below the returns do not qualify as valid returns because they contain zeros in most of the boxes for reporting items of income 3the five percent late-filing addition_to_tax is reduced by the amount of the addition_to_tax under sec_6651 for continued taxpayer does not file a valid_return the irs may create a substitute return sec_6020 such a return if it meets the requirements of sec_6020 is treated as the return filed by the taxpayer for the purposes of the sec_6651 addition_to_tax sec_6020 sec_6651 buckardt stipulated that he did not pay any taxes for the years in dispute but he raises several objections to the validity of the sec_6020 returns the irs submitted in this case first buckardt claims that his zero-income returns are valid returns although he does not explain the legal significance of his assertion we believe that he means that he paid the tax as shown on his purportedly valid_return that is a tax of dollar_figure and thus is not subject_to the failure-to-pay addition_to_tax but a zero-income return is not considered a valid_return for purposes of sec_6651 see 120_tc_163 the majority of courts including this court have held that generally a return that contains only zeros is not a valid_return coulton v commissioner tcmemo_2005_199 citing 82_tc_766 affd per curiam 793_f2d_139 6th cir continued late payment that is percent for each month in which both penalties apply sec_6651 therefore the effective late-filing rate for the period in which both additions to tax apply a period that would never exceed five months i sec_4 percent per month sec_6651 c halcott v commissioner tcmemo_2004_214 we have consistently held that a zero tax_return is not a valid tax_return because it does not contain sufficient information for the irs to calculate and assess a tax_liability thus the irs was authorized to prepare substitutes for returns for buckardt because buckardt’s returns were not valid see sec_6020 the irs submitted documents to this court purporting to be sec_6020 substitutes for returns for the tax years at issue to attempt to satisfy its burden of production for the late-filing penalty however buckardt correctly argues that 4the certification form attached to each purported sec_6020 substitute for return asserts the content of each the officer of the irs identified below authorized by delegation_order certifies the attached pages constitute a valid_return under sec_6020 this return consists of the following items a copy of the form eg form_1040 etc which the irs used to establish the taxpayer’s account on its computer system or alternatively a transcript of account reflecting the entry of data used to establish the taxpayer’s account on the irs computer system form_4549 income_tax examination changes or equivalent form 886-a explanation of items appropriate issue lead sheet or similar form this certification form pursuant to sec_6651 this certification with attachments shall be treated as the return filed by the taxpayer for purposes of determining the amount of the continued each sec_6020 substitute for return is fatally defective because each is missing a copy of the form_1040 the irs used to establish his account on its computer system or a transcript of account reflecting the entry of data used to establish the account see cabirac v commissioner supra pincite brooks v commissioner tcmemo_2007_80 notably missing is anything resembling a form_1040 or a transcript of account showing the entry of data used to establish the taxpayer’s irs account as claimed in the certification thus the substitutes for returns that the irs prepared on buckardt’s behalf for each tax_year at issue do not qualify under sec_6020 consequently the irs has not met its burden of production and therefore we do not sustain the late-payment addition_to_tax for the tax years at issue c sec_6654 failure-to-pay-estimated-tax additions to tax the irs determined that buckardt was liable for the sec_6654 addition_to_tax for failing to pay estimated income_tax continued additions to tax under paragraphs and of sec_6651 item above was missing from each document purporting to be a sec_6020 substitute for return submitted to this court 5in addition to the two arguments we discuss here buckardt raised other objections to the validity of the sec_6020 substitutes for returns we need not address buckardt’s other arguments challenging their validity for the tax years and the addition_to_tax is calculated by applying the sec_6621 underpayment interest rate to the amount of each underpayment from the due_date of each installment until april following the close of the taxable_year for calendar-year taxpayers sec_6654 and b the amount of each underpayment is the excess of the required_installment less the amount if any of the installment paid on or before the due_date for the installment sec_6654 the required_installment is due at four times during the year and i sec_25 percent of the required_annual_payment sec_6654 d a a required_annual_payment is equal to the lesser of-- i percent of the tax_shown_on_the_return for the taxable_year or if no return is filed percent of the tax for such year or ii percent of the tax_shown_on_the_return of the individual for the preceding_taxable_year clause ii shall not apply if the preceding_taxable_year was not a taxable_year of months or if the individual did not file a return for such preceding_taxable_year sec_6654 we first analyze the sec_6654 addition_to_tax buckardt did not file a return for these purposes we have held that the zero-income return buckardt submitted for is not valid even if it was a return filed after a notice_of_deficiency is issued is not considered a filed return for purposes of the test in sec_6654 see 121_tc_308 the taxpayer would be able to negate the addition_to_tax simply by filing a return for that year that showed a tax_liability less than the quarterly estimated payments actually made or if none had been made that showed a zero tax_liability such a result is inconsistent with both the purpose and function of sec_6654 thus the clause i amount i sec_90 percent of the tax_liability for the clause ii amount is percent of the tax_shown_on_the_return of the individual for the preceding_taxable_year the preceding_taxable_year i sec_2002 but there is no evidence in the record as to whether buckardt filed a return or if he did the tax_liability shown on the return it was the irs’s burden to produce evidence of the tax shown on the return see 127_tc_200 respondent’s burden of production under sec_7491 require s him to produce evidence that petitioner has a required_annual_payment under sec_6654 affd 521_f3d_1289 10th cir the irs could have produced evidence that buckardt filed no return for sec_6654 clause ii not relevant if taxpayer did not file return for preceding year the irs failed to produce such evidence we therefore hold that buckardt is not liable for the sec_6654 addition_to_tax for in contrast buckardt is liable for the sec_6654 addition_to_tax for and we first examine his liability for the addition_to_tax for buckardt’s required_annual_payment for i sec_90 percent of his actual tax_liability for if he did not file a return for and see sec_6654 the zero-income form sec_1040 that buckardt filed for and after the notices of deficiency for those years were issued are not considered filed returns for purposes of the tests in sec_6654 and ii see mendes v commissioner supra pincite therefore his required_annual_payment is equal to percent of his actual tax_liability for buckardt did not make any part of the required_annual_payment on the dates required by the statute for thus he is liable for the sec_6654 addition_to_tax for similarly buckardt is liable for the sec_6654 addition_to_tax for because he filed zero-income returns for and after the notices of deficiency were issued consequently the irs has satisfied its burden of production that buckardt is 6we need not compare the sec_6654 amount to the sec_6654 amount because buckardt did not file a return for for purposes of sec_6654 see 127_tc_200 affd 521_f3d_1289 10th cir he did not file a return for for purposes of sec_6654 thus his required_annual_payment i sec_90 percent of his actual tax_liability for liable for the sec_6654 addition_to_tax for both and see wheeler v commissioner supra pincite the sec_6654 addition_to_tax is mandatory unless the taxpayer qualifies for one of the exceptions listed in sec_6654 see 75_tc_1 33_tc_1071 sec_1_6654-1 income_tax regs none of the exceptions exonerates buckardt from the addition_to_tax therefore buckardt is liable for the sec_6654 additions to tax for and iii penalty under sec_6673 sec_6673 authorizes the tax_court to require a taxpayer to pay to the united_states a penalty of up to dollar_figure for taking frivolous or groundless positions in a tax_court proceeding or instituting or maintaining a proceeding primarily for delay a position is frivolous where it is contrary to established law and unsupported by a reasoned colorable argument for change in the law 791_f2d_68 7th cir affg an unpublished decision of this court see also 820_f2d_1464 9th cir sec_6673 penalty upheld because taxpayer should have known the claim was frivolous affg an unpublished decision of this court buckardt has made arguments in this proceeding that are frivolous or groundless such as the sec_861 argument and the assessment argument see takaba v commissioner t c pincite williams v commissioner t c pincite cain v commissioner tcmemo_2006_148 olson v commissioner tcmemo_2004_234 dashiell v commissioner tcmemo_2004_210 however not all of buckardt’s arguments are frivolous he was correct that the sec_6020 substitutes for returns the irs submitted to this court were defective the irs argues that its motion for penalties under sec_6673 should be granted because buckardt persisted in making the assessment argument in his brief despite being warned by the court at trial that the argument was incorrect the irs asserts that his persistence in making the argument shows that this proceeding was instituted primarily for delay we also note that buckardt asserted the sec_861 argument in his brief despite being warned by the court at trial that it was groundless we decline to impose a penalty under sec_6673 one of buckardt’s arguments is not frivolous and we have resolved two issues in his favor however we warn buckardt that the court may impose this penalty in the future if he makes frivolous arguments or institutes or maintains proceedings primarily for delay in reaching our holdings here we have considered all arguments made and to the extent not mentioned above we conclude they are moot irrelevant or without merit to reflect the foregoing an appropriate decision will be entered
